Citation Nr: 0701204	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  05-06 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a personality 
disorder.  

2. Entitlement to service connection for low back pain.  

3. Entitlement to service connection for a left knee 
disability.  

4. Entitlement to service connection for bilateral pes 
planus.  

5. Entitlement to service connection for sinusitis. 

6. Entitlement to service connection for headaches.  

7. Entitlement to service connection for a right knee 
disability.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD
J. Horrigan, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 2001 to December 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2003 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas. 

The issues of service connection for bilateral pes planus and 
sinusitis are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1. A personality disorder is not a disease or injury for the 
purpose of VA disability compensation. 

2. A low back disability is not currently shown. 

3. A left knee disability is not currently shown. 

4. Headaches are not currently shown. 

5. A right knee disability is not currently shown.

CONCLUSIONS OF LAW


1. A personality disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(c) (2006).  

2. Low back pain was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).

3. A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(b) (2006). 

4. Headaches was not incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006). 

5. A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A.  § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also since the issuance of the Court's Order, the VCAA notice 
requirements apply to all five elements of a service 
connection claim. The five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran with VCAA notice by letter, dated 
in September 2004. This letter, in conjunction with the 
Statement of the Case notified the veteran of the evidence 
needed to substantiate the claims for service connection for 
a personality disorder, bilateral knee disabilities, a 
headache disorder, and a back disorder. The veteran was also 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies and that he could 
submit non-Federal records, including private medical 
records, or authorize VA to obtaining non-Federal records on 
his behalf.  He was also asked, essentially, to submit any 
evidence in his possession. 

As to the content of the VCAA notice, the notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 

While the full requirements of  Dingess v. Nicholson, 
19 Vet.App. 473 (2006) were not met, the decision below 
denying the veteran's claims for service connection for a 
personality disorder, knee disorders, a headache disorder, 
and a back disorder renders such compliance moot in regard to 
these issues.   In regard to the issues of service connection 
for sinusitis and service connection for pes planus, further 
action in regard to Dingess v. Nicholson is discussed in the 
REMAND section below.  

As the VCAA notice came after to the initial adjudication, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication. However, any 
procedural defect was cured without prejudice to the veteran 
because he had a meaningful opportunity to participate 
effectively in the processing of the claim as he had the 
opportunity to submit additional argument and evidence 
following the September 2004 VCAA notice letter.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

For these reasons, the Board finds that the notice provisions 
of the VCAA, including the notice required by 38 U.S.C.A. 
§ 5103(a), have been met and no further notice is necessary 
to comply with the Court's Order.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  After a review of the submissions 
following the VCAA notice, the Board finds no indication of 
the 
existence of additional evidence to substantiate the claim 
for service connection for ear disability. Since that is the 
case, no further assistance to the veteran is required to 
comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty in service. 38 
U.S.C.A. § 1110. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b). 

A personality disorder is not a disease or injury within the 
meaning of the applicable legislation. 38 C.F.R. § 3.303(c).  

Stated differently, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). The absence of any one element will result 
in the denial of service connection.  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006).

Factual Background 

The service medical records do not contain a complaint, 
finding, or history of headaches or a right knee injury or 
disease.  

The service medical records do show that in December 2001 the 
veteran gave a history of back pain and stiffness.  A back 
injury or back abnormality was not documented during service 
and the spine was evaluated a normal on separation 
examination.  

Also in June 2002, the veteran complained of left knee pain. 
There was no history of injury.  The assessment was patellar 
tendonitis and retropatellar pain syndrome. On separation 
examination, the veteran also gave a history of knee pain, 
and the evaluation of the lower extremities was normal.

On hospitalization in September 2002 for depression, the 
diagnoses included personality disorder not otherwise 
specified with antisocial and borderline features.  

After service on VA examinations in March 2003, the pertinent 
diagnosis was personality disorder not otherwise specified 
with antisocial and borderline features.  On evaluation of 
the back, range of motion and X-rays were normal, and the 
impression was low back pain by history.  On evaluation of 
the left knee, range of 


motion was normal.  There was no instability, effusion, or 
tenderness.  X-rays of each knee were normal.  The impression 
was history of left knee tendonitis, resolved.  There was no 
complaint or finding of headaches or right knee disability. 

Analysis

Personality Disorder

In accordance with 38 C.F.R. § 3.303(c), a personality 
disorder is not disease or injury for the purpose of VA 
disability compensation.  For this reason, the claim of 
service connection for a personality disorder fails because 
of the lack of legal merit. 

Low Back Pain 

The record shows that the veteran complained of low back pain 
and stiffness in December 2001, but there was no history of 
an injury or of a finding of a low back abnormality during 
service.  After service, on VA examination, range of motion 
and X-rays of the back were normal, and the impression was 
low back pain by history. 

While low back pain was documented during service and the 
veteran has described low back pain since service, there is 
no competent medical evidence to show that the veteran 
currently has a low back disability other than low back pain.  
Pain alone does not constitute a disability for which service 
connection may be granted in the absence of a factual showing 
that the pain derives from an in-service disease or injury.  
Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. Cir. 2001).  For 
this reason, the claim of service connection for low back 
pain fails. 

Left Knee Disability 

The service medical records document left knee pain without a 
history of an injury, and the assessment was patellar 
tendonitis and retropatellar pain syndrome.  On separation 
examination, the veteran also gave a history of knee pain, 
and the evaluation of the lower extremities was normal.  

After service, on VA examination, there was full range of 
motion of the left knee and X-rays were normal.  No left knee 
abnormality was found, and the impression was history of left 
knee tendonitis, resolved.  In the absence of proof of a 
present left knee disability, there can be no valid claim for 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). 

Headaches and Right Knee Disability

The service medical records contain no reference to a 
complaint, finding, or history of headaches or a right knee 
disability.  Moreover, neither headaches nor a right knee 
disability has been documented after service. 

As there is no medical evidence of a current disability, that 
is, headaches or a right knee disability, or evidence of in-
service headaches or a right knee abnormality, the record 
fails to establish two of the three elements for service 
connection.  As the absence of any one element is a ground 
for denying the claims and in the absence of evidence of 
current headaches or a right knee disability, the claims of 
service connection fail. Coburn v. Nicholson, 19 Vet. App. 
427, 431 (2006); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In summary, the Board may consider only independent medical 
evidence to support its findings and as there is no favorable 
evidence, supporting the claims of service connection for the 
reasons articulated above, the preponderance of the evidence 
is against the claims, and the benefit-of-the-doubt standard 
of proof does not apply. 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a personality disorder is denied. 
Service connection for a low back pain is denied. Service 
connection for a left knee disability is denied. Service 
connection for headaches is denied. Service connection for a 
right knee disability is denied.  

REMAND

On the claim of service connection for bilateral pes planus, 
asymptomatic pes planus was noted on entrance examination.  
During service, pes planus was symptomatic and the veteran 
was provided shoe inserts.  After service, on VA examination, 
X-rays revealed pes planus, but no other abnormality.  The 
feet were flexible and free of abnormal callus formation.  
The weight bearing line remained lateral to the 
metatarsophalangeal joint.  The medical question of 
aggravation of the preservice pes planus was not adequately 
address on the VA examination, requiring further evidentiary 
development. 

On the claim of service connection for sinusitis, a history 
of sinusitis was noted during service, but treatment of 
sinusitis during service was not documented.  After service, 
on VA examination, sinusitis by history was noted, but there 
was no finding of sinusitis, and the assessment was rhinitis, 
which was treated on active duty.  As the record does not 
contain sufficient medical evidence to decide the claim, 
further evidentiary development is needed. 

Accordingly, the claims of service connection for bilateral 
pes planus and for sinusitis are REMANDED for the following 
action:

1. Ensure VCAA compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2. Schedule the veteran for VA orthopedic 
examination to determine whether or not 
pes planus was aggravated during service.  
The claims folder should be made 
available to the examiner for review.  

After a review of the record, the VA 
examiner is asked to express an 
opinion on whether symptomatic pes 
planus during service was due to the 
natural progress of the condition or 
was pes planus permanently made 
worse by an increase in the 
underlying pathology, considering 
accepted medical principles, 
pertaining to the history, 
manifestation, clinical course, and 
character of pes planus.  

The VA examiner is asked to comment 
on the clinical significance that 
pes planus was asymptomatic on 
entrance examination, but became 
symptomatic during service for which 
the veteran was provided shoe 
inserts.  And after service, on VA 
examination, X-rays revealed pes 
planus, but no other abnormality as 
the feet were flexible and free of 
abnormal callus formation and the 
weight bearing line remained lateral 
to the metatarsophalangeal joint.

3. Schedule the veteran for a VA 
examination to determine whether the 
veteran has chronic sinusitis.   The 
claims folder should be made available to 
the examiner for review.

After a review of the record, if 
chronic sinusitis is found, the 
examiner is asked to express an 
opinion on whether the current 
finding is etiologically related to 
the history of sinusitis during 
service. 

The VA examiner is asked to comment 
on the clinical significance that 
while the service medical records 
noted a history of sinusitis, there 
is no documentation of treatment and 
when evaluated, no sinus abnormality 
was found. 

4. After the development requested above 
has been completed, adjudicate the 
claims.  If any benefit sought remains 
denied, furnished the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


